Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the election filed 11/23/2020, wherein claims 1-16 are pending and claims 1-6, and 13-16 are withdrawn. 

Election/Restrictions
Applicant's election with traverse of group II, claims 7-12 in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that an application is considered to have unity of invention when claims are drawn to a product and process specially adapted for manufacture of the product and the office has not provided reasoning as to why the process is not specially adapted for manufacture of the product.  This is not found persuasive because unity of invention is lacking between inventions I and II (product and method claims) because the product is known as disclosed by Kimberly-Clark (CN104510575). See description, paras. 37-45,154, and figs.1-5, and JP 2011062227, pgs. 3-6 of translation, and therefore inventions I and II do not share a special technical feature. Additionally, the method is examined by a different art unit than the product and they are separately classified and therefore there would be a serious search and examination burden on the examiner if restriction were not required. Invention I is classified in Y10T442/60 and invention II is classified in B26F1/08.



Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, it is unclear how the fabric properties of the preamble relate to and/or limit the method steps because the method steps do not explain how the particular properties of the fabric are created by the method steps. Please clarify. For the purposes of this office action, the examiner interprets the fabric properties as an intended product of the method and explains why it would have been obvious to use the method to create the intended product.
Regarding claim 7, it is unclear what is meant by “only surfaces of fiber of the at least one fiber layer surrounding each of the plurality of through holes are bonded to each other” because it is unclear if the applicant means only surfaces of fibers are bonded to each other around the holes rather than interiors of the fibers being bonded to each other around the holes, or if the applicant means that only the surfaces of  fibers around the holes are bonded to each other meaning no fibers are bonded across the 

All remaining claims are rejected as depending on a rejected base claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN103806223) (see attached translation) in view of Yamaguchi et al. (U.S. 20130158497).
Regarding claim 7, Song teaches a method for manufacturing a perforated non-woven fabric comprising at least one fiber layer (abstract), wherein the at least one fiber layer comprises a plurality of through holes (abstract, pg. 3, para. 2), the method comprises: carding the fiber into at least one layer of fiber web (abstract, pg. 4) through an unpacking device (opener) and a loosening device (carding machine), and sending the at least one layer of fiber web to a web rotary beltResponse(16/095,126)-3-Atty. Ref.: SHOP286WOUS type oven (1,2, fig. 2) (pg. 4), a  surface of a web rotary belt (2) of the web rotary beltResponse(16/095,126)-3-Atty. Ref.: SHOP286WOUS type oven (1,2) comprises a punching pin insert (3)(pg. 4), and hot air in the web rotary beltResponse(16/095,126)-3-Atty. Ref.: SHOP286WOUS type oven passes through the at least one layer of fiber web and consolidates the at least one layer of fiber web (pg. 4, hot air penetrates fibre web) and-it, at the same time, the punching pin 0C in the circular web rotary drum type oven and passing through the mesh hole and doesn’t specifically teach the particulars of the non-woven fabric including a total area of the plurality of through holes accounts for 10-80% of a total area of the perforated non-woven fabric, openings of the plurality of through holes are flat with a surface of the perforated non-woven fabric, a density of the plurality of through holes on the perforated non-woven fabric is 3/cm2-100/cm2, a fiber density at an edge of each through hole of the plurality of through holes is the same as a fiber density in other areas of the perforated non-woven fabric, only surfaces of fiber of the at least one fiber layer surrounding each of the plurality of through holes are bonded to each other.
	Yamaguchi teaches a manufacturing method for a non-woven sheet (paras. 97-122) wherein a pattern is formed in a non-woven sheet by way of a circular web rotary drum Response(16/095,126)(15,figs. 10,14)-3-Atty. Ref.: SHOP286WOUS, the surface of the  circular web rotary drum comprises a mesh hole, air passing through the mesh hole at least by way of a suction mechanism (paras. 106,108,111,115) thereby pulling the fabric against the drum, and teaches the temperature of heat treatment of the fabric being determined by the melting point of the fiber including an example where the temperature of heat treatment is 120-170 oC (para. 121).
0C in the circular web rotary drum type oven and passing through the mesh hole in view of Yamaguchi in order to further pull the non-woven fabric adjacent the surface from which the punching pin insert extends to further ensure desired size, placement, and shape of the apertures in the non-woven fabric and  in order to optimize the heat treatment temperature for the particular fibers being used. 
While the Song/Yamaguchi combined reference is silent to resulting in a non-woven fabric having the specific properties claimed in the preamble, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the claimed method disclosed by the Song/Yamaguchi combined reference to form the claimed non-woven fabric having properties including a total area of the plurality of through holes accounts for 10-80% of a total area of the perforated non-woven fabric, openings of the plurality of through holes are flat with a surface of the perforated non-woven fabric, a density of the plurality of through holes on the perforated non-woven fabric is 3/cm2-100/cm2, a fiber density at an edge of each through hole of the plurality of through holes is the same as a fiber density in other areas of the perforated non-woven fabric, only surfaces of fiber of the at least one fiber layer surrounding each of the plurality of through holes are bonded to each other 

Regarding claims 8, the Song/Yamaguchi combined reference teaches the punching pin insert is conical, cylindrical, or pyramidal (pg. 3, “preferably cone”).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN103806223) in view of Yamaguchi et al. (U.S. 20130158497) and further in view of Coe et al. (U.S. 20120282436).
Regarding claim 9, the Song/Yamaguchi combined reference fails to teach  the circular web rotary drum comprises a number of convex inserts, the convex inserts form concave parts in the perforated non-woven fabric, and the perforated non-woven fabric with the through holes and the concave parts is formed by integral molding.
Coe teaches a roll (102)(fig. 4) to create indentations and perforations in web material (paras. 87,89). The roll having a number of convex inserts (120), the convex inserts form concave parts in the web, the web also having through holes formed by teeth (130, para. 90) of the roll, and the through holes and the concave parts of the web is formed by integral molding (paras. 97,98,100, alternating ridges and grooves).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the circular web rotary drum  of the Song/Yamaguchi combined reference of  a number of convex inserts such that the convex inserts form concave parts in the perforated non-woven fabric, and the perforated non-woven fabric with the through holes and the 
Regarding claim 10, the Song/Yamaguchi combined reference fails to teach the circular web rotary drum comprises a number of grooves, the grooves form convex parts in the perforated non-woven fabric, and the perforated non-woven fabric with the through holes and the convex parts is formed by integral molding.
Coe teaches a roll (102)(fig. 4) to create indentations and perforations in web material (paras. 87,89). The roll having a number of grooves (110), the grooves form convex parts in the perforated non-woven fabric, and the perforated non-woven fabric with the through holes and the convex parts is formed by integral molding (paras. 97,98,100, alternating ridges and grooves).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the circular web rotary drum  of the Song/Yamaguchi combined reference of  a number of grooves, the grooves form convex parts in the perforated non-woven fabric, and the perforated non-woven fabric with the through holes and the convex parts is formed by integral molding in view of Coe in order to provide the non-woven fabric with an uneven surface that would provide a softer feel and cleaning and containment benefits.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN103806223) in view of Yamaguchi et al. (U.S. 20130158497) and further in view of Giacometti (U.S. 20070023135).

Giacometti teaches a method of making a perforated web (abstract) comprising preheating the web by a preheating device (3), and feeding the web to perforating rollers after the preheating (paras. 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the steps of preheating the at least one layer of fiber web of the Song/Yamaguchi combined reference by a preheating device, and placing the at least one layer of fiber web in  the circular web rotary drum type oven after the preheating in view of Giacometti in order to take the temperature of the material to a value that reduces the stay time required by the material in contact with the rotary drum, allowing correct and accurate perforation of all the material while feeding the material at a high speed and thus reducing the time available to the drum to carry out perforation (para. 9 of Giacometti).
While Giacometti teaches preheating the at least one layer of fiber web to 40-80°C, the Song/Yamaguchi/ Giacometti combined reference doesn’t specifically teach preheating the at least one layer of fiber web to 90-100 °C. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have preheated the at least one layer of fiber web to 90-100 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the 
Regarding claim 12, the Song/Yamaguchi/ Giacometti combined reference teaches wherein the preheating device is a preheating oven (para. 59).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ABBY M SPATZ/           Examiner, Art Unit 3732   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732